Spencer, J.
It is manifest that in quashing the fi. fa., and discharging the rule the judge did not invade, hinder, or obstruct the jurisdiction of this court. It was an act looking rather to the contrary— to the maintenance rather than to the invasion of our jurisdiction. It is unnecessary to decide what is the effect of the bank’s appeal. It will be time enough to do that when Mrs. Pilcher appeals from the judgment quashing her fi. fa., or when the bank invokes our interposition by prohibition to prevent a disregard of its alleged rights under its appeal.

Writ refused.